DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 5, 7, 15 – 16, 18, 21, 23 – 24 and 27 (renumbered 1 – 13) are allowed.
The following is an examiner’s statement of reasons for allowance:
Holz (U.S. PG Pub 2014/0028861) discloses a controller (Figure 14, Element 1402) coupled to imaging sensors (Elements 1410 and 1412) and one or more illumination sources (Elements 1414 and 1416) to control operation thereof, the controller (Element 1402) being configured to acquire imaging information of a scene (Paragraphs 100 – 102) directly reflected by a hand (Paragraph 100) of an occupant of a vehicle (Paragraph 119) in the scene to the imaging sensors (Elements 1410 and 1412), and providing at least a near real time (Paragraph 112) stream of the imaging information of the scene (Paragraphs 100 – 102) to the vehicle (Paragraph 119); and one or more fasteners (Paragraphs 103 and 105) that fasten imaging sensors (Elements 1410 and 1412) and the illumination sources (Elements 1414 and 1416) to a mounting surface (Paragraph 105) of the vehicle (Paragraph 119), wherein the controller (Element 1402) is further configured to interact with an augmented reality system (Paragraph 105) providing a heads up display (HUD) in the vehicle (Paragraph 119), such that a graphical object (Paragraph 105) representing the hand (Paragraph 100) of the occupant is displayed by (Paragraph 105) the HUD and the graphical object (Paragraph 105) is capable of interacting with other objects (Paragraph 105) displayed by the HUD as a result of movement of (Paragraph 80) the hand (Paragraph 100) of the occupant, and wherein the hand (Paragraph 100) of the occupant interacting with the HUD as a result of the movement of (Paragraph 80) the hand (Paragraph 100) of the occupant is the action and the hand (Paragraph 100) of the occupant being the body part, wherein the display system is an augmented reality system (Paragraph 105).
Rafii et al. (U.S. PG Pub 2002/0140633) disclose providing a heads up display (HUD) (Paragraph 30) on a windshield (Figure 1, Element 50) of the vehicle (Element 20), the user being the occupant of the vehicle (Element 20), the other user being the driver of the vehicle (Element 20), the environment being the vehicle (Element 20), and wherein the controller (Figure 2A, Element 210) is further configured to interact with the augmented reality system (Paragraph 35) to display a display presentation of an augmented reality (Paragraph 35) presentation by the HUD onto the windshield (Element 50).
Rapaport et al. (U.S. PG Pub 2010/0205541) disclose wherein the controller is further configured to determine an overall level of happiness of the user according to at least a frequency of changes in environmental controls of the environment (Paragraph 77).
Winarski (U.S. PG Pub 2011/0124977) discloses wherein the controller (Figure 1, Element 102) is further configured to select an icon (Figure 3, Element 140) that illustrates facial features inherently representing (Seen in Figure 3) the determined overall level of happiness (Figure 5, Element 2004), and wherein the controller (Element 102) is further configured to interact with the display system (Element 126) including the selected icon (Element 140), such that the other user is informed of the overall level of happiness (Element 2004) of the user.
Li et al. (U.S. PG Pub 2013/0229508) disclose a controller coupled to imaging sensors (Figure 1, Element 113), sonic transducers (Element 111), the controller (Elements 112 and 114) being configured to acquire imaging information and sonic information of a scene directly reflected, by a hand of an occupant (Element 120) in the scene, to the imaging sensors (Element 113) and the sonic transducers (Element 111), and providing at least a near real time stream of the imaging information (Element 114) and sonic information (Element 112) of the scene;
Ricci (U.S. PG Pub 2014/0309813) discloses wherein the controller is configured to: determine destination information (Paragraphs 520 – 521) from at least one image of the sequence of images and information entered or used by an operator; select an icon (Paragraph 501) representing an advertisement relevant to the destination (Paragraph 515 – 516); and interact with the system to display the icon representing the advertisement in the HUD (Paragraph 516).
Levesque et al. (U.S. PG Pub 2015/0145656) disclose wherein the vehicle-mounted (Paragraphs 30, 91 and 93) haptic projector that projects sensations to the hand while making a gesture (Paragraphs 31 and 61) and without the hand touching a surface (Paragraph 30).
However, the prior art of record fails to teach at least “a controller coupled to imaging sensors, sonic transducers, and one or more illumination sources to control operation thereof, the controller being configured to acquire imaging information and sonic information of a scene directly reflected, by a hand of an occupant of a vehicle in the scene, to the imaging sensors and the sonic transducers, and providing at least a near real time stream of the imaging information and sonic information of the scene to the vehicle; one or more fasteners that fasten the imaging sensors and the one or more illumination sources to a mounting surface of the vehicle; and…wherein the controller is further configured to determine an overall level of happiness of occupants of the vehicle according to at least a frequency of changes in environmental controls of the vehicle, wherein the controller is further configured to select an icon that illustrates facial features inherently representing the determined overall level of happiness, and wherein the controller is further configured to interact with the augmented reality system to display an augmented reality presentation by the HUD onto the windshield including the selected icon, such that a driver of the vehicle is informed of the overall level of happiness of other occupants of the vehicle wherein the changes in environmental controls of the vehicle include changes in the control of the temperature of the vehicle” in combination with the other limitations of at least Claim 1.
However, the prior art of record fails to teach at least “a controller coupled to imaging sensors, sonic transducers, and one or more illumination sources to control operation thereof, the controller being configured to acquire imaging information and sonic information of a scene directly reflected, by a hand of an occupant of a vehicle in the scene, to the imaging sensors and the sonic transducers, and providing at least a near real time stream of the imaging information and sonic information of the scene to the vehicle; one or more fasteners that fasten the imaging sensors and the one or more illumination sources to a mounting surface of the vehicle; and…wherein the controller is further configured to determine an overall level of happiness of occupants of the vehicle according to at least a frequency of changes in environmental controls of the vehicle, wherein the controller is further configured to select an icon that illustrates facial features inherently representing the determined overall level of happiness, and wherein the controller is further configured to interact with the augmented reality system to display an augmented reality presentation by the HUD onto the windshield including the selected icon, such that a driver of the vehicle is informed of the overall level of happiness of other occupants of the vehicle wherein the changes in environmental controls of the vehicle include changes in the control of the amount of ambient light of the vehicle” in combination with the other limitations of at least Claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (U.S. PG Pub 2013/0229508) disclose a system that uses both ultrasonic sensors and cameras to detect gestures.
Holz (U.S. PG Pub 2014/0267666) discloses using sonic sensors in conjunction with the cameras by a.
Aimone et al. (U.S. PG Pub 2016/0077547) discloses providing feedback via real time dynamic changes in music, sound, and/or light.
Holz et al. (U.S. Patent No. 14/626,820) and Holz et al. (U.S. PG Pub 2019/0391724) disclose a device similar to the instant invention by a common inventor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625